Exhibit 10.39

ORANGE 21 INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is entered effective
October 12, 2006, by and between Orange 21 Inc., a Delaware corporation
(“Employer”), and Jerry Collazo (“Employee”), with respect to the following
facts:

A. Whereas, Employee has agreed to serve as Chief Financial Officer of Employer;

B. Whereas, Employer is a Delaware corporation engaged in the business of the
design, manufacture, sale, and distribution of sunglasses and related products
bearing Employer’s trade name; and

C. Whereas, Employer wishes to secure and Employee wishes to provide ongoing
services on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Employment. Employer hereby agrees to employ Employee as its Chief Financial
Officer, and Employee hereby agrees to be employed by Employer in such capacity,
subject to the terms and conditions in this Agreement.

2. At Will Employment. The parties acknowledge and agree that: (a) Employee’s
employment is not for a specified term and may be terminated by Employer or
Employee at any time with or without cause; (b) this provision is intended to be
the complete and final expression of the parties’ understanding regarding the
terms and conditions under which Employee’s employment may be terminated; (c) no
representation contrary to this provision is valid; and (d) this provision may
not be augmented, contradicted, or modified in any way, except by a writing
signed by Employee and by Employer’s Chief Executive Officer. Nothing in this
Agreement is intended to or shall be construed to contradict, modify or alter
this at-will relationship.

3. Compensation. Employer shall pay Employee the following forms of
compensation:

a. Base Salary. Employee shall be paid a gross annual salary of $250,000 (“Base
Salary”), payable on a pro-rated basis according to Employer’s payroll schedule
and subject to applicable withholdings and other payroll deductions. The Base
Salary is subject to adjustment at the end of each calendar year by the Board of
Directors of Employer (the “Board”) in its sole and absolute discretion.

b. Commissions, Profit Sharing and Bonuses. Each year, in the sole and absolute
discretion of the Board, Employee may be entitled to participate in commission
programs, profit sharing programs and bonus programs. The terms and conditions
of any such programs will be established by the Board each year and Employee
will be notified of such



--------------------------------------------------------------------------------

terms and conditions for such year. For 2006, the terms and conditions of such
programs as such programs apply to Employee are outlined on Exhibit A, attached
hereto.

e. Stock Options; Restricted Stock.

(i) Pursuant to the terms and conditions of a Notice of Stock Option Grant and
Stock Option Agreement and Employer’s 2004 Stock Incentive Plan, Employee shall
be granted an option to purchase up to 20,000 shares of Employer’s common stock.
Beginning in 2007, from time to time, in the sole and absolute discretion of the
Board, Employee may be granted additional options to purchase shares of common
stock of Employer on terms and conditions established by the Board.

(ii) Pursuant to the terms and conditions of a Notice of Restricted Share Award
and Restricted Share Agreement and Employer’s 2004 Stock Incentive Plan,
Employee shall be granted 20,000 restricted shares of Employer’s common stock.

d. Car; Phone. During the term of this Agreement, Employee shall be entitled to
a monthly car allowance of $500.00. In addition, Employer shall either provide
or pay the cost of a mobile telephone for Employee’s use in connection with the
performance of his duties under this Agreement.

4. Duties. Employee will expend his best efforts on behalf of Employer and will
abide by all applicable federal, state and local laws, regulations or
ordinances. As an employee of the Company, Employee agrees: (a) to devote
Employee’s utmost knowledge and best skill to the performance of Employee’s
duties under this Agreement; (b) to devote Employee’s full business time to the
rendition of such services, subject to absences for customary vacations and for
temporary illness; and (c) not to engage in any other gainful occupation,
business, or activity that requires Employee’s personal attention or creates a
conflict of interest with Employee’s responsibilities under this Agreement
without the prior approval of the Board of Directors. Notwithstanding the
foregoing, Employee shall be permitted, to the extent such activities do not
interfere with his performance of his duties and responsibilities and do not
violate Section 11 of this Agreement, to serve on civic or charitable boards or
committees and serve on the boards of other companies.

5. Personnel Policies and Procedures. Employer shall have the authority to
establish from time to time personnel policies and procedures to be followed by
its employees. Employee agrees to comply with the policies and procedures of
Employer. To the extent any provisions in Employer’s personnel policies and
procedures differ from the terms of this Agreement, the terms of this Agreement
shall control.

6. Expenses. Employee is authorized to incur ordinary and necessary expenses in
connection with the performance of his duties that are consistent with the
policies of Employer as outlined in Employer’s Travel and Expense Guidelines,
which may from time to time be modified or amended by Employer’s Chief Executive
Officer. Employer will reimburse Employee for all such expenses upon the
presentation by Employee of an itemized account of



--------------------------------------------------------------------------------

such expenditures with supporting documentation. Employee agrees to submit
expense reimbursement requests within thirty (30) days after he incurs such
expenses.

7. Insurance. Employee shall be entitled to participate in any insurance or
other employee benefit program maintained by Employer for the benefit of
similarly situated employees, subject to the terms and conditions of Employer’s
benefit program documents.

8. Vacation. Employee shall be entitled to three (3) weeks of vacation in each
calendar year. Vacation shall be earned on a monthly basis at a rate calculated
by dividing the number of days of vacation per year by twelve (12). For example
– if the Employee is entitled to 15 days of vacation per year, the Employee will
accrue 1.25 days of vacation for each month worked during the year. Vacation not
taken during the applicable fiscal year shall be carried over to the following
fiscal year, for a maximum vacation accrual of six (6) weeks vacation time.
Vacation shall be taken at times consistent with the reasonable needs of the
business of Employer. Accrued but unused vacation days shall be paid in a cash
lump sum upon Employee’s Termination Date, as defined in Section 9 below.

9. Termination. Employee’s employment may be terminated upon occurrence of one
of the following events:

a. By Death. This Agreement shall automatically terminate upon Employee’s death.

b. By Mutual Agreement. This Agreement may be terminated at any time by mutual
agreement of the parties hereto.

c. Disability. If Employee is prevented from fully performing the essential
functions of Employee’s duties under this Agreement because of any illness or
physical or mental disability, with or without reasonable accommodation, for a
period or periods of more than ninety (90) days in the aggregate during any
calendar year or thirty (30) consecutive days in any twelve (12)-month period,
Employer may terminate Employee’s employment in its sole discretion in
accordance with state and federal law.

d. By Employer For Cause. This Agreement may be terminated by Employer at any
time for Cause. For purposes of this Agreement, “Cause” shall mean, as
determined by the Chief Executive Officer in his sole discretion:

 

  (i) Commission of a felony or any lesser crime or offense involving fraud,
embezzlement, dishonesty, breach of trust, or breach of fiduciary duty; or

 

  (ii) Conduct that has caused demonstrable and serious injury to Employer or
any of its affiliates, monetary or otherwise; or

 

  (iii) The order of a regulatory agency that Employee be removed from any
office, authority, or employment with Employer; or

 

  (iv) Willful misconduct, refusal to perform, or substantial disregard of
duties properly assigned to Employee by Employer; or



--------------------------------------------------------------------------------

  (v) Breach of duty of loyalty to Employer or any of its affiliates or other
act of fraud or dishonesty with respect to Employer or any of its affiliates; or

 

  (vi) Breach by Employee of the terms of any agreement between or among
Employee and Employer; or

 

  (vii) Employee’s violation of any policy of Employer

“Termination Date” shall mean the date Employee’s employment relationship with
Employer terminates. This Agreement terminates effective the Termination Date.

e. By Employer Without Cause. Employer may, at any time, terminate Employee’s
employment without Cause and for reasons not specified above.

10. Effect of Termination. Upon termination of the employment relationship, all
rights of Employee under this Agreement shall cease (but not obligations) and
Employee shall cease to be an employee of Employer. Employee shall have no right
to receive any payments or benefits hereunder except for the following, where
applicable:

a. Employee’s Base Salary payable pursuant to Section 3(a) hereof up to the
Termination Date, including any accrued and unused vacation;

b. Any commissions, profit sharing or bonuses, in accordance with the terms
established by the Board from time to time, as provided by Section 3(b) above
(provided that any such commissions, profit sharing or bonuses shall, where
applicable and to the extent earned in accordance with the criteria established
by the Board, be pro-rated through the Termination Date).

c. Reimbursement of expenses incurred in accordance with Section 6 hereof prior
to the Termination Date to the extent not previously reimbursed by Employer; and

d. If Employee is terminated pursuant to Section 9(e), a severance payment in
the amount established by the Board from time to time for such Employee (it be
understood and acknowledged that the severance payment for the year 2006 shall
be set forth on Exhibit A, attached hereto, and that the Board shall not reduce
such amounts for future years of service). Employee acknowledges and agrees that
his receipt of the severance payment shall be conditioned upon Employee
executing and delivering a separation and release agreement in a form acceptable
to Employer.

11. Non-Competition; Nondisclosure of Proprietary Information.

a. Non-Competition. During Employee’s employment by Employer, Employee shall
not, directly or indirectly, own, manage, operate, control, invest or acquire an
interest in, or otherwise engage or participate (whether as a proprietor,
partner, stockholder, director,



--------------------------------------------------------------------------------

officer, employee, joint venturer, investor, or other participant) in any
“Competitive Business” (as hereinafter defined) in the United States, without
regard to: (i) whether the Competitive Business has its office or other business
facilities within the United States; (ii) whether any of the activities of
Employee occur or are performed within the United States; or (iii) whether
Employee resides in, or reports to an office within, the United States. For
purposes of this Section 11, “Competitive Business” shall mean the business of
design, manufacture, sale, and distribution of sunglasses, motocross or snow
goggles, and related products and accessories, and any other business in which
Employer becomes engaged during the term of Employee’s employment with Employer.

b. Nondisclosure. During the period that Employee is employed by Employer, and
for an infinite period thereafter, Employee shall not disclose, directly or
indirectly, any confidential or proprietary information regarding any aspect of
Employer, including any information relating to its finances, business,
operations, products, procedures, business practices, marketing plans,
trademarks, customer lists, and pricing information, that is not public
knowledge (“Proprietary Information”), to any third parties or to other
employees of Employer except Employees who have a demonstrable need to know the
Proprietary Information for purpose of advancing the business of Employer.
Employee also agrees that he shall not use any Proprietary Information in his
possession for any purpose other than as required to fulfill his
responsibilities as a employee of Employer. Employee shall promptly notify
Employer of any Proprietary Information prematurely or improperly disclosed.
Proprietary Information includes not only information belonging to Employer that
existed before the date of this Agreement, but also information developed by
Employee for Employer or its employees during the term of this Agreement and
thereafter.

c. Return of Proprietary Information and Employer’s Property. Employee will not
remove any Proprietary Information from the offices of Employer or the premises
of any facility in which Employer is performing services, or allow such removal,
unless permitted in writing by the Chief Executive Officer as necessary for the
performance of Employee’s obligations under this Agreement. Immediately upon
Employer’s request, or Employee’s Termination Date, Employee shall return any
documents or other written materials that contain Proprietary Information, and
any property that belongs to Employer, including copies of any computer programs
or data owned by Employer.

d. Remedies. The parties to this Agreement hereby agree that: (i) if Employee
breaches this Section 11, the damage to Employer will be substantial, although
difficult to ascertain, and money damages will not afford Employer an adequate
remedy, and (ii) if Employee is in breach of this Section 11, or threatens a
breach of this Section 11, Employer shall be entitled, in addition to all other
rights and remedies as may be provided by law, to specific performance,
injunctive and other equitable relief to prevent or restrain a breach of this
this Section 11.

12. Developed Information.

a. Disclosure and Assignment of Developed Information. During Employee’s
employment with Employer, Employee will, without additional compensation,
promptly



--------------------------------------------------------------------------------

disclose and, to the full extent allowed by law and subject to creation of such
property, assign to Employer, all rights to which Employee may be entitled with
respect to patents, trade secrets, copyrights, mask works, trademarks,
inventions, discoveries, designs, formulae, processes, methods, manufacturing
techniques, improvements, ideas, copyrightable works, and other intellectual
property: (a) which relate to Employer’s past, present or demonstrated or
reasonably foreseeable future business or research, whether or not developed
during normal working hours; or (b) which are developed with the use or aid of
any Employer equipment, supplies or facilities; or (c) which use or are based on
or developed from any proprietary or confidential information of Employer, or of
a third party, access to which Employee obtains through Employer or in the
course of his duties at Employer; or (d) which result from any work, service, or
duty Employee performs for Employer, and Employee agrees to waive any
pre-emptive or other rights that he may have in such property. At all times,
both during and after his employment with Employer, Employee will do whatever is
reasonably requested by Employer, at Employer’s expense, to assist Employer or
its designee in obtaining and enforcing its rights throughout the world with
respect to the assignments which Employee has made or is obligated to make to
Employer or its designee under this Agreement. Employee is not obligated to
assign to Employer or its designee any rights in inventions which Employee
develops entirely on his own time without using Employer’s equipment, supplies,
facilities, or trade secrets, except for inventions: (i) which relate at the
time of conception or reduction to practice to Employer’s business, or actual or
demonstrably anticipated research or development, or (ii) which result from any
work performed by Employee for Employer. In addition, to the extent permitted by
federal copyright law, the parties agree that any works resulting from
Employee’s work under this Agreement shall be “works for hire” as defined in
federal copyright law.

b. Preexisting Developments. Employee must notify management of any and all
inventions, discoveries, developments, improvements, and trade secrets which
have been made or conceived or first reduced to practice by Employee alone or
jointly with others prior to employment with Employer or during his employment
but which does not fall within the assignable developments described in
Section 12(a) and which Employee desires to remove from the operation of this
Agreement. If Employee does not so notify management, Employee represents that
he has made no inventions, improvements, or developments at the time of signing
this Agreement that are to be removed from the operation of this Agreement. If
Employee fails to make any required disclosure or breaches any term of
Section 12(a), Employee agrees that any applicable limitations periods shall be
tolled and shall not run as to any claim, right, or cause of action Employer may
have relating to such disclosure or breach that would have been discovered had
the required disclosure been made, until such time as Employer obtains actual
knowledge of the facts giving rise to its claim.

c. Assignment of Developed Information. Employee agrees that all Developed
Information shall be the sole property of, and assigned to, Employer and its
assigns and Employee agrees, including following the date of termination of this
Agreement, to execute any and all documents reasonably requested by Employer to
effect the foregoing.



--------------------------------------------------------------------------------

d. Preexisting Developments. Employee must notify management of any and all
inventions, discoveries, developments, improvements, and trade secrets which
have been made or conceived or first reduced to practice by Employee alone or
jointly with others prior to employment with the Company that Employee desires
to remove from the operation of this Agreement. If Employee does not so notify
management, Employee represents that he has made no inventions, improvements or
developments at the time of signing this Agreement that are to be removed from
the operation of this Agreement. This Agreement does not apply to an invention
that qualifies fully as a nonassignable invention under the provisions of
Section 2870 of the California Labor Code. Employee acknowledges that he has
reviewed the notification in Exhibit B and agrees that his signature
acknowledges receipt of the notification.

13. Solicitation of Employees Prohibited. Employee will be called upon to work
closely with employees of Employer in performing services under this Agreement.
All information about such employees that becomes known to Employee during the
course of his employment with Employer, and that is not otherwise known to the
public, including compensation or commission structure, is confidential and
shall not be used by Employee in soliciting employees of Employer at any time
during or after termination of his employment with Employer. During Employee’s
employment and for two (2) years following the termination of Employee’s
employment, Employee shall not directly or indirectly ask, solicit, or encourage
any employee(s) of Employer to leave their employment with Employer. Employee
further agrees that he shall make any subsequent employer aware of this
non-solicitation obligation.

14. Representation Concerning Prior Agreements. Employee warrants that he is not
bound by any non-competition and/or non-solicitation or other agreement that
would preclude, limit, or in any manner affect his employment with Employer.
Employee further represents that he can fully perform the duties of his
employment without violating any obligations he may have to any former employer,
including, but not limited to, misappropriating any proprietary information
acquired from a prior employer. Employee agrees that he will indemnify and hold
Employer harmless from any and all liability and damage, including attorneys’
fees and costs, resulting from any breach of this provision.

15. Notices. All notices, demands, requests, consents, statements,
satisfactions, waivers, designations, refusals, confirmations, denials, and
other communications that may be required or otherwise provided for or
contemplated hereunder shall be in writing and shall be deemed to be properly
given and received: (a) upon delivery, if delivered in person or by facsimile or
e-mail transmission with receipt acknowledged; or (b) one business day after
having been deposited for overnight delivery with Federal Express or another
comparable overnight courier service; or (c) three (3) business days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, addressed to Employee’s residence address (or such other address as
Employee may specify in a written notice to Employer), or to Employer’s
principal office.

16. Successors and Assigns. The rights and obligations of Employer under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Employer. Employee shall not be entitled to assign any of his
rights or obligations under this Agreement.



--------------------------------------------------------------------------------

Employee agrees that his obligations under Sections 11, 12 and 13 of this
Agreement shall survive the termination of this Agreement.

17. Entire Agreement. Employee acknowledges receipt of this Agreement and agrees
that this Agreement represents the entire Agreement with Employer concerning the
subject matter hereof, and supersedes any previous oral or written
communications, representations, understandings, or agreements with Employer or
any officer or agent thereof. Employee understands that no representative of
Employer has been authorized to enter into any agreement or commitment with
Employee that is inconsistent in any way with the terms of this Agreement.

18. Amendments. No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by Employee and Employer’s
Chief Executive Officer.

19. Severability. Each term, condition, covenant, or provision of this Agreement
shall be viewed as separate and distinct, and in the event that any such term,
covenant, or provision shall be held by a court of competent jurisdiction to be
invalid, the remaining provisions shall continue in full force and effect.

20. Waiver. A waiver by either party of a breach of any provision(s) of this
Agreement shall not constitute a general waiver or prejudice the other party’s
right to demand strict compliance with that provision or any other provisions in
this Agreement.

21. Indemnification. Employer agrees to provide Employee with a defense and
indemnification in accordance with the provisions of the California Labor Code
against any third party claims related to or arising out of Employee’s
employment with or positions held for Employer; provided, however, that Employer
shall not be liable, and shall not provide a defense or indemnification for any
claim wherein the Employee has not satisfied Employer’s standards of conduct.

22. Arbitration.

a. Agreement to Arbitrate. To the fullest extent permitted by law, Employee and
Employer agree to arbitrate any controversy, claim or dispute between them
arising out of or in any way related to this Agreement, the employment
relationship between Employer and Employee and any disputes upon termination of
employment, including but not limited to breach of contract, tort,
discrimination, harassment, wrongful termination, demotion, discipline, failure
to accommodate, family and medical leave, compensation or benefits claims,
intellectual property claims, constitutional claims; and any claims for
violation of any local, state or federal law, statute, regulation or ordinance
or common law. For the purpose of this agreement to arbitrate, references to
“Employer” include all parent, subsidiary or related entities and their
employees, supervisors, officers, directors, agents, pension or benefit plans,
pension or benefit plan sponsors, fiduciaries, administrators, affiliates and
all successors and assigns of any of them, and this agreement shall apply to
them to the extent Employee’s claims arise out of or relate to their actions on
behalf of Employer. By executing this Agreement, Employee and the Employer are
both waiving the right to a jury trial with respect to any such disputes.



--------------------------------------------------------------------------------

b. Consideration. The mutual promise by Employer and Employee to arbitrate any
and all disputes between them rather than litigate them before the courts or
other bodies, provides the consideration for this agreement to arbitrate.

c. Initiation of Arbitration. Either party may exercise the right to arbitrate
by providing the other party with written notice of any and all claims forming
the basis of such right in sufficient detail to inform the other party of the
substance of such claims. In no event shall the request for arbitration be made
after the date when institution of legal or equitable proceedings based on such
claims would be barred by the applicable statute of limitations. All issues of
arbitrability shall be governed by the Federal Arbitration Act.

d. Arbitration Procedure. The arbitration will be conducted in San Diego,
California by a single neutral arbitrator and in accordance with the then
current rules for resolution of employment disputes of the American Arbitration
Association (“AAA”) (available on-line at www.adr.org) or JAMS (available
on-line at www.jamsadr.com). The parties are entitled to representation by an
attorney or other representative of their choosing. The arbitrator shall have
the power to enter any award that could be entered by a judge of the trial court
of the State of California, and only such power, and shall follow the law. The
parties agree to abide by and perform any award rendered by the arbitrator. The
arbitrator shall issue the award in writing and therein state the essential
findings and conclusions on which the award is based. Judgment on the award may
be entered in any court having jurisdiction thereof. Any final judgment rendered
by the arbitrator may only be appealed on the grounds of improper bias or
improper conduct of the arbitrator.

e. Costs of Arbitration. Employer shall bear the costs of the arbitration filing
and hearing fees and the fees of the arbitrator.

23. Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statutory section at issue, if any, authorizes the award of attorneys’
fees to the prevailing party.

24. Construction. The headings set forth in this Agreement are for convenience
only and shall not be used in interpreting this Agreement. This Agreement has
been drafted by legal counsel representing Employer, but Employee has
participated in the negotiation of its terms. Furthermore, Employee acknowledges
that Employee has had an opportunity to review and revise the Agreement and has
had it reviewed by legal counsel, if desired, and, therefore, the rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

24. Employee Acknowledgment. Employee acknowledges that he has been advised by
Employer to consult with independent counsel of his own choice, at his expense,
concerning this Agreement, that he has had the opportunity to do so, and that he
has taken advantage of that opportunity to the extent that he desires. Employee
further acknowledges that he has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment.

25. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California, without regard to conflicts
of laws principles. Each party consents to the jurisdiction and venue of the
state or federal courts in San Diego,



--------------------------------------------------------------------------------

California, if applicable, in any action, suit, or proceeding arising out of or
relating to this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Orange 21 Inc.

   

Employee:

By  

/s/ Barry Buchholtz

    /s/ Jerry Collazo  

Barry Buchholtz

   

Name:

 

Jerry Collazo

 

Chief Executive Officer

   

Address:

                          



--------------------------------------------------------------------------------

EXHIBIT A

TERMS OF (1) COMMISSION PROGRAM, (2) PROFIT SHARING, (3) BONUS

PROGRAM, (4) STOCK OPTION AND (5) SEVERANCE PROGRAM APPLICABLE

FOR FISCAL YEAR 2006

(AS APPLICABLE)

(note: to be completed, if applicable, or marked “not applicable” otherwise)

 

COMMISSION PROGRAM:    not applicable PROFIT SHARING:    not applicable
BONUS PROGRAM:   

(i) up to 20% of annual compensation based on achieving Employer’s financial
goals; and (ii) up to 20% of annual compensation based on achieving the MBOs
listed below.

 

MBO’s

STOCK OPTIONS:    not applicable SEVERANCE PROGRAM:    $125,000



--------------------------------------------------------------------------------

EXHIBIT B

LIMITED EXCLUSION NOTIFICATION TO EMPLOYEES IN CALIFORNIA

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any invention that you developed
entirely on your own time without using Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

(1) Relate at the time of conception or reduction to practice of the invention
to Company’s business, or actual or demonstrably anticipated research or
development of Company; or

(2) Result from any work performed by you for Company.

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding Section, the provision
is against the public policy of California and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

ORANGE 21 INC.

   

By:

 

/s/Jerry Collazo

By:  

/s/ Barry Buchholtz

   

Jerry Collazo

 

Title

 

 

Chief Executive Officer

   

(Printed Name of Employee)

Date: October 12, 2006

   

Date: October 12, 2006